Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 12 recites a device comprising a processor to carry out steps process.  However, the processor can also be a software process or a hardware processor. Therefore, the system being claimed is software per se which does not fall under any of the statutory categories defined under § 101. Software per se is not a useful process, a machine, a manufacture, or a composition of matter. Therefore claim 12 is directed towards non- statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: , the limitation “detecting a loss of synchronization between the first and second time system” it should be “detecting…the second time system”
Limitation “determining which of the first and second time system is desynchronized” it should be “determining…the second time system…”
Claim 1 recites the limitation “the desynchronized time system… with the other one”.  There is insufficient antecedent basis for this limitation in the claim. It’s not clear which desynchronized time system and which the other one applicant referring to.

Claim 2: the limitation, “wherein the desynchronized time system is the first time system, and wherein the method further comprises afterward: 20resuming the regular master synchronization process.  The bolded part of the claim is unclear what applicant intend to claim.

with the other one”.  It’s not clear which the other one applicant referring to. 

Claim 4: limitation, “detecting a loss…”it should be “the loss…” which should be a loss in claim 1.

Claim 5: limitation, “detecting a loss……a time system ”, it should be “the loss…” it is unclear what a time system referring to the first time system or the second time system?

Claim 6: limitation, “upon detection of a link failure…” it should be “the link failure…”

Claims 9-10, it should be the second time system, instead of second time system.

Claims 11-12 rejected similar to claim 1 above.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 is a non-transitory computer readable storage medium claim and depended on claim 1 which is a method claim.  The statutory categories are not the same. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2,4,9-12 are rejected under 35 U.S.C. 103 as being unpatentable over El Kolli et al (us 2019/0138047) (hereinafter El) in view of Bui et al (us 2014/0010244) (hereinafter Bui).
As regarding claim 1, El disclose a regular slave synchronization process synchronizing regularly the second time system with the first-time system (see El par 0139, synch with master); 
detecting a loss of synchronization between the first and second time system (see El par 0097,0104, determine offset between two clocks); 
determining which of the first and second time system is desynchronized and 15synchronizing the desynchronized time system with the other one (see El par 0108-0110, align time between slave and the master).
El is silent in regard to a device with two ports and a regular master synchronization process synchronizing regularly the first time system with an external synchronization server according to a time synchronization protocol.
Bui teaches a device with two ports (see Bui par 0079, device with two ports) and a regular master synchronization process synchronizing regularly the first time system with an external synchronization server according to a time synchronization protocol (see Bui par 0055, port 101 synch with grandmaster 103).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bui to El 

As regarding claim 2, El-Bui teaches the desynchronized time system is the first time system, and wherein the method further comprises afterward: 20resuming the regular master synchronization process (see El par 00055, synchronize between port 101 which act as master with the grand master clock 103).  

As regarding claim 4, El-Bui teaches detecting a loss of synchronization is made by detecting an offset between the first and second time system greater than 30a determined threshold (see El par 0097, different between the two clocks which is the offset,  where determine the offset is near zero or not (see El par 0018-0120).  

As regarding claim 9, El-Bui teaches the first and second time system use the same oscillator (see El par 0043, same oscillator).  

As regarding claim 10, El-Bui teaches the first and second time system use different oscillators (see par 0043, different oscillator).

As regarding claims 11-12, the limitations of claims 11-12 are similar to limitations of rejected claim 1 above, therefore rejected for the same rationale.


Claims 3,7-8 are rejected under 35 U.S.C. 103 as being unpatentable over El-Bui as applied to claim 1 above and further in view of Vrancic (us 2003/0177154).
As regarding claim 3, El-Bui discloses limitations of claim 1 above, however is silent on the concept of suspending the regular slave synchronization process when the determined desynchronized time system is the second time system; and 25resuming the regular slave synchronization process after the step of synchronizing the desynchronized time system with the other one.  
Vrancic discloses suspending the regular slave synchronization process when the determined desynchronized time system is the second time system and 25resuming the regular slave synchronization process after the step of synchronizing the desynchronized time system with the other one (see Vrancic par 0047-0048, 0055, when un-synchronization occurs between the slave and the master, the slave node discard messages…use some synchronization message to synch the slave clock).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vrancic to El-Bui because they're analogous art.  A person would have been motivated to modify El-Bui with Vrancic’s teaching for the purpose of efficiently synchronize clocks between a slave and the master clocks.

As regarding claim 7, El-Bui-Vrancic discloses time protocol messages received are discarded before resuming the regular master synchronization process (see 

As regarding claim 8, El-Bui-Vrancic discloses protocol messages carrying timestamps 10received are discarded before resuming the regular master synchronization process (see 0048,0055, discard the messages).  The same motivation was utilized in claim 3 applied equally well to claim 8.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over El-Bui as applied to claim 1 above and further in view of Balasubramanian et al (us 2006/0245454) (hereinafter Bala).
As regarding claim 5, El-Bui discloses limitations of claim 1 above, however is silent on the concept of detecting a loss of synchronization is made by detecting a link failure on a port associated with a time system.  
Bala discloses detecting a loss of synchronization is made by detecting a link failure on a port associated with a time system (see Bala par 0045, link failure).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bala to El-Bui because they're analogous art.  A person would have been motivated to modify El-Bui with Bala’s teaching for the purpose of efficiently determining the cause of the desynchronization between clocks.



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DUYEN M DOAN/Primary Examiner, Art Unit 2452